IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-21-00025-CV

                         IN RE TODD WARREN ALTSCHUL


                                    Original Proceeding

                               From the 74th District Court
                                McLennan County, Texas
                                  Trial Court No. 2402-J


                              MEMORANDUM OPINION

       Relator’s Amended Petition for Writ of Mandamus, filed on February 22, 2021, is

dismissed as moot. Respondent has acted on Relator’s motion which is the subject of the

mandamus.

                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Scoggins 1
Petition dismissed
Opinion delivered and filed March 3, 2021
[OT06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.